—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of the Superintendent of Greene County Correctional Facility which found petitioner guilty of violating, a prison disciplinary rule.
The Attorney General has advised this Court that the determination at issue has been administratively reversed and that references to the disciplinary hearing will be expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
*537Cardona, P. J., Mercare, Yesawich Jr., Spain and Graffeo, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.